Citation Nr: 0728096	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision in 
which the RO denied service connection for left and right ear 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) in March 2005, and the RO issued a statement of the 
case (SOC) in May 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2005.

In his substantive appeal, the veteran requested a Board 
hearing at the RO, and one was scheduled for June 2007.  The 
veteran failed to appear at the scheduled hearing; thus, his 
hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent and persuasive evidence establishes that the 
veteran does not have left ear hearing loss to an extent 
recognized as a disability for VA purposes.

3.  Although the veteran may well have experienced in-service 
noise exposure, the record reflects no evidence of right ear 
hearing loss for many years after service, and the only 
competent opinion evidence to address the question of whether 
there exists a medical nexus between any in-service noise 
exposure and current right ear hearing loss weighs against 
the claim.





CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).

2.  The criteria for service connection for left ear hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In this appeal, in a March 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  The RO told 
the veteran to provide information regarding all treatment 
that he had received, to complete the authorization for 
release of information form for any non-VA treatment, and 
that the RO had requested his service medical records and 
treatment records from the Brooklyn VA Medical Center (VAMC), 
where the veteran indicated he had received treatment.  The 
RO told the veteran to send information describing additional 
evidence or the evidence itself to the RO.  The October 2004 
RO rating decision reflects the initial adjudication of the 
claim after issuance of the March 2003 letter.  Hence, the 
March 2003 letter met all four of Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement.

Regarding the Dingess/Hartman notice requirements, the RO did 
not provide the veteran information as to the assignment of 
disability ratings or effective dates; however, this omission 
is not shown to prejudice the veteran.  As the decision 
herein denies each of the claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned; thus, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of a VA examination 
report and outpatient treatment records from the Brooklyn 
VAMC, and the veteran's DD Form 214 indicating that he served 
in a field artillery battalion.  Also of record and 
considered in connection with the appeal are various 
statements and pictures submitted by the veteran and 
statements by his representative, on his behalf.  The  Board 
notes that the RO sought to obtain the veteran's service 
medical records and was informed by the National Personnel 
Records Center (NPRC) in August 2004 that it did not have 
these records on file, possibly because they had been 
destroyed in a fire.  In this situation, VA has a heightened 
duty to assist the veteran in development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
finds that this heightened duty-to-assist has been met here, 
as the evidence reflects that further efforts to obtain the 
veteran's service medical records would be futile, see 38 
C.F.R. § 3.159(c)(2) (2006), and neither the veteran nor his 
representative have indicated any potential alternative 
source(s) of evidence.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Such a 
determination requires a finding of a current disability that 
is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Audiometric testing conducted in connection with the September 
2004 VA examination revealed pure tone thresholds, in 
decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
10
15
20
30
60
Left ear
10
10
15
15
39

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

Initially, as regards the left ear, the Board notes that the 
auditory threshold was less than 40 at all frequencies; the 
threshold for only one frequency (4000 Hertz) was greater 
than 26; and the speech recognition score was greater than 94 
percent.  These results do not establish current left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2006).  As indicated above, Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  
Accordingly, where, as here, the competent, probative 
evidence establishes that the veteran does not have the 
extent of left ear hearing loss needed to constitute a 
disability under 38 C.F.R. § 3.385 (2006), the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the claim for service connection for left 
ear hearing loss must be denied because the first essential 
criterion for a grant of service connection-evidence of 
current disability-has not been met.

Regarding the right ear, the audiometric testing results 
clearly establish right ear hearing loss disability as 
defined in 38 C.F.R. § 3.385.  However, the claim for service 
connection for right ear hearing loss must, nonetheless, be 
denied because the competent evidence indicates that the 
veteran's current right ear hearing loss is not medically 
related to his service. 

In this regard, the first documented medical evidence of any 
right ear hearing loss is in the audiometric testing scores 
on the September 2004 VA examination, which took place more 
than fifty years after the veteran's discharge from service.  
The Board points out that passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

In addition, the September 2004 VA examiner noted that he had 
reviewed the veteran's claims file, and considered the 
veteran's service as an artillery gunner, his reported post-
service noise exposure from hunting with a rifle two to three 
times per year, and his three post-service strokes.  After 
conducting audiological evaluation, the examiner noted that 
the veteran's hearing was within the expected levels for a 
person his age.  Based on these facts, he concluded that it 
was less likely than not that the veteran's current hearing 
loss is associated with his military service.  As the 
September 2004 VA examiner reviewed the claims file and 
explained the reasons for his conclusions based on an 
accurate characterization of the evidence therein, his 
opinion constitutes competent, probative evidence.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Hence, the only 
objective opinion addressing the etiology of right ear 
hearing loss tends to weigh against the claim, and the 
veteran has not presented, identified, or even alluded to the 
existence of any contrary probative opinion (i.e., one that, 
in fact, establishes a nexus between current right ear 
hearing loss and service).

In adjudicating both claims, the Board has considered the 
veteran's assertions and the pictures he submitted showing 
him near large pieces of artillery.  Although the veteran's 
DD Form 214 reflects that he served in an artillery battalion 
during service and the Board accepts, as credible, his 
assertions that he had significant noise exposure in service, 
the veteran's assertions as to a medical relationship between 
such acoustic trauma/noise exposure, and current right and 
left ear hearing loss-however sincere-simply do not 
constitute persuasive evidence in support of the claims.  
Questions of the existence of a current disability 
(pertaining to the left ear) and causation (pertaining to the 
right ear) are within the province of trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative (persuasive) opinion on such matters.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For these reasons, the veteran's own assertions 
in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for right and left ear  hearing loss must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine, observing that 
particularly careful consideration of this rule is required 
in cases such as this one where the service medical records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. at 
367.  However, the preponderance of the evidence is against 
each claim, the benefit-of-the-doubt doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


